Citation Nr: 1760981	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis. 

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the feet.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which confirmed and continued the maximum schedular rating of 50 percent for the Veteran's bilateral pes planus, his only service-connected disorder, and which denied a TDIU rating and SMC for loss of use.  The attorney's January 2011 notice of disagreement specifically limited the appeal to the issues of TDIU and SMC.

The Board previously remanded this matter in August 2015.  The requested development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's only service-connected disability, bilateral pes planus, does not meet the schedular criteria for a TDIU, nor has it been shown to preclude him from securing and following a substantially gainful occupation.

2.  There has been no demonstration by competent clinical evidence that the service-connected bilateral pes planus has resulted in functional impairment of the feet such that the Veteran would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to a TDIU on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
 
2.  The criteria for SMC based on loss of use the feet under 38 U.S.C.A. § 1114 (k) and (l) due to the loss of use of one or both feet have not been met.  38 U.S.C. 
§§ 1114, 5107 (2012); 38 C.F.R. §§ 3.50 (a)(2), 4.63 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

TDIU

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected bilateral pes planus.   

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2) (2017).

For the veteran to prevail on a claim for a TDIU, the sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the veteran is entitled to a TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

If a veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16 (b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  The United States Court of Appeals for Veterans Claims (Court) has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1)... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  The Board may not grant a TDIU pursuant to 38 C.F.R. 
§ 4.16 (b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board notes that the Appeals Resource Center referred the issue of consideration of an extraschedular rating for a TDIU to the Director of Compensation and Pension Service.  In a July 2017 decision, the Director concluded that an extraschedular rating was not warranted.  However, pursuant to Wages v. McDonald, 27 Vet. App. 233, 236 (2015), nothing in the language of 38 C.F.R. § 4.16 (b) purports to limit the Board's scope of review of the Director's decision and that the Board shall be the final authority on all benefits decisions under 38 U.S.C.A. § 7104 (a).  While Wages dealt with extraschedular TDIU, the Court extended a similar holding to extraschedular ratings under § 3.321(b).  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  As such, the Board will make its own determination regarding whether the Veteran's symptoms warrant extraschedular ratings.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection is currently in effect for bilateral pes planus, rated as 50 percent disabling.  38 C.F.R. § 4.25 (2017).  Thus, throughout the period on appeal the Veteran has not met the schedular criteria for consideration of entitlement to a TDIU.  However, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Accordingly, the Veteran's claim for TDIU can be considered on an extraschedular basis.

The Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation based on Unemployability) in March 2010.  He indicated thereon that he had an educational background of four years of high school and no other education or training.  His occupational background included work as a cook.  The Veteran stated he had last worked in 2003 due to his bilateral foot symptoms.  On VA examination in June 2010 the Veteran reported having retired as a cook in 1995.  More recently, in a VA Form 21-8940 submitted in May 2016 the Veteran stated he had last worked as a cook in January 1999.  Reportedly he stopped working due to his back and bilateral foot disorders.  

On VA examination in June 2010 the Veteran reported foot problems starting approximately 20 years earlier with pain precipitated with irritating boots and wet feet.  Reportedly, the condition had progressively worsened.  The pain in his feet was constant and severe, rated as 7/10.  He denied a history of surgeries or hospitalizations.  The Veteran reported pain, stiffness, weakness, fatigability, and lack of endurance, while standing walking and at rest.  He also reported limited driving, walking and standing, without frequent rest periods.  The Veteran was able to stand for 10 minutes and walk 50 feet before needing rest.  He required a cane for ambulation.  Imaging studies revealed  borderline pes planus on the right with bilateral equinovalgus, and mild arthritic change at the left first cuneiform navicular articulation.  It was noted that the Veteran had retired as a cook in 1995.  The examiner, a VA nurse practitioner, noted that because of his service-connected disability of the feet the Veteran was unable to cook due to painful feet and long periods of standing.  The examiner also determined that the effect of the Veteran's bilateral foot disorder on his activities of daily living ranged from mild to moderate.  

On VA examination in October 2012 the examiner noted bilateral foot symptoms, including extreme tenderness of plantar surfaces of the feet, marked inward displacement, marked pronation, severe spasm of the tendo achillis on manipulation that were not improved by orthopedic shoes or appliances, characteristic callosities,
pain on manipulation, and accentuated pain on use.  The Veteran reported regular use of a cane for ambulation.  The exam report also noted that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran's condition had a functional impact on his ability to work, due to pain with walking and prolonged standing.  

Dr. F, a podiatrist, reported in May 2015 the Veteran took Ibuprofen, 800 mgs. which was prescribed by another physician and that there were no side effects from it.  As to the bilateral pes planus, the podiatrist felt that the Veteran could be productive with a desk job, in a sitting position and stated that "[p]es planus is not a limiting deformity."  It was also stated that no amputation was necessary.  Dr. F. stated that he felt the Veteran had not tried all recommended procedures to help his pain, and that he should follow-up with a neurology consultation and/or rheumatology consultation, with possible surgery of tarsal tunnel syndrome, and custom made orthotics.  Dr. F. stated that until such time the Veteran had explored these procedures in an attempt to assist his symptoms, he would remain in pain and unable to work.

On VA examination in July 2016, the Veteran complained of pain in his feet with walking or standing more than short periods.  He used arch supports.  There was pain on weight bearing and pain that interfered with standing.  The examiner found that the Veteran had mild to moderate pes planus that did not equate to loss of both feet.  The examiner also noted that his pes planus did not impair his balance or propulsion to such an extent as to prevent ambulation.  He did not have foot drop or complete paralysis of the external popliteal nerve.  There was no evidence that the functioning that effected balance and propulsion was so diminished that he would be equally served with prosthesis

The Board notes that on VA examination in September 2006 it was noted that the Veteran might have radiculopathy affecting his legs, secondary to a back disorder because it appeared to the examiner that the Veteran might have neurogenic foot pain.  Consistent with these findings, the VA examiner in July 2016 noted complaints of burning in his whole foot, bilaterally, in sock-like pattern which suggested a peripheral neuropathy.  However, the July 2016 examiner noted that there was no associated nerve involvement with the service-connected pes planus.  The examiner explained that the Veteran's mild to moderate pes planus was a deformity within the bones of the foot.  By contrast, peripheral neuropathy was a disease affecting the nerves.  The examiner noted that review of the medical literature did not support a finding that pes planus could cause any type of peripheral neuropathy.   

The examiner noted that the Veteran had functional limitations of standing or walking for more than short periods due to the service connected pes planus.  To the extent he reported symptoms of peripheral neuropathy, which obfuscated the specific effects of his pes planus, as explained, the condition was not related to the pes planus.  In conclusion, the examiner opined that it was likely that the effects of mild/moderate pes planus would allow physical labor with accommodations to obviate prolonged standing or walking.  The service-connected pes planus would not limit sedentary employment.

As previously noted, the Agency of Original Jurisdiction referred the case to the Director of Compensation and Pension Service.  The Director authored an advisory opinion on this matter in July 2017.  The Director noted that although the Veteran was unemployed, the objective medical evidence of record failed to establish that he was precluded from employment due to service-connected bilateral pes planus.  The medical evidence of record showed the Veteran experienced bilateral foot pain, which would impact his prior employment as a cook.  The Veteran had also been diagnosed with nonservice-connected peripheral neuropathy of both lower extremities, which would impact his ability to maintain employment.  However, the record did not demonstrate that the Veteran was precluded from performing sedentary employment.  The symptoms of the Veteran's bilateral pes planus, specifically pain on use of the feet, were taken into account and were considered in the application of the relevant criteria in the rating schedule.  His level of functional impairment was consistent with the currently assigned evaluation of 50 percent.  Accordingly, based on the reasons stated above, the Director found that the regular scheduler standards as applied in this case adequately compensated the Veteran for his overall disability picture, and that the grant of an extra-schedular evaluation was not warranted

The evidence of record does not show impairment so severe as to prevent the Veteran from securing and maintaining employment.  Rather, the probative evidence of record does not demonstrate the Veteran is unemployable solely due to his service-connected bilateral pes planus.

The Board considers the Veteran's assertions that he is unable to work as a result of his service-connected bilateral pes planus, and recognizes that it must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Despite the inconsistencies in the work history set forth by the Veteran, the Board finds that the Veteran is competent to report symptoms such as pain with standing and walking, and the need for rest.  

Notwithstanding, the Board finds that the Veteran's assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected bilateral pes planus does not prevent him from obtaining substantially gainful employment due to functional impairment.  

The Board has also considered the Veteran's experience and education.  While the Veteran's work history has consisted of work as a cook, this alone does not show that the Veteran is unable to transition to a job involving physical labor with some standing and walking limitations, or sedentary activity.  In this regard, the Board places great probative value on the opinions of the VA medical examiners, who is sum, did not find that Veteran's service-connected disability rendered the Veteran unemployable.  Specifically, at no time has a VA examiner or another physician state that the Veteran's service-connected bilateral pes planus precluded him from employment.  While the consensus of the competent medical evidence of record is that the Veteran's bilateral pes planus is productive of occupational impairment as it precludes prolonged standing and walking, which may prevent work as a cook, it does not render him unemployable.  In this regard, Dr. F. determined that the Veteran could work in a sedentary capacity, and to the extent Dr. F. found the Veteran unable to work, he recommended medical procedures that related to treatment for his nonservice-connected symptoms, to specifically include his neurological and rheumatological symptoms.  Similarly, the VA examiner in July 2016, who characterized the service-connected pes planus as mild to moderate in severity, opined that the condition did not prevent physical labor with accommodations to obviate prolonged standing or walking, nor did pes planus would not limit sedentary employment. 

Finally, as noted above, the July 2017 Director's advisory opinion also concluded that there was no evidence that the Veteran was unemployable due solely to his service connected disability.  Since there was no overall finding of unemployability, entitlement to an extrascheduler evaluation pursuant to 4.16(b) was not warranted.  The Board has determined that the analysis of the Director's decision is correct in the specific circumstances in this case and agrees with its findings pertaining to the issue of entitlement to a TDIU on an extraschedular basis.  With consideration of the above, the Board finds that the Veteran is not unemployable due solely to service-connected bilateral pes planus.  Therefore, TDIU on an extraschedular basis due to service-connected diabetes is not warranted.    

In sum, the Board finds that while the Veteran's service-connected bilateral pes planus has been found to cause some impact on his daily functioning, that impact was considered in the schedular ratings currently assigned, and the most probative evidence indicates the Veteran's service-connected disability does not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

SMC

The Veteran is also claiming entitlement to SMC based on loss of use of the feet. 

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the Diagnostic Codes in the Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and the annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet shall receive SMC under the provisions of 38 U.S.C.A. § 1114 (l).  See 38 C.F.R. § 3.350 (b).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a)(2)(i); 38 C.F.R. § 4.63 (2017).  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. 
§  3.350 (a)(2)(i).  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved.  Id.  § 3.350(a)(2)(i)(a).  Also considered as loss of use of the foot under 38 C.F.R. § 3.350 (a)(2) is complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  See 38 C.F.R. 
§ 4.63 (repeating the three examples of when the loss of the use of a foot exists). 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning an SMC award is not whether amputation is warranted, but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that, in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Id.  

In light of the evidence discussed above, the Board finds the preponderance of the evidence against the Veteran's claim.  He does not meet the criteria for a finding of the loss of use of either foot due to his service-connected bilateral pes planus.

Initially, as previously noted, the Veteran's neurological manifestations of the lower extremities have been determined not to be associated with the service-connected bilateral pes planus and thus not for consideration in the analysis bellow. 

The Board notes that the VA examiner in 2012 noted extreme tenderness of plantar surfaces of the feet, marked inward displacement, marked pronation, severe spasm of the tendo achillis on manipulation that were not improved by orthopedic shoes or appliances, characteristic callosities, pain on manipulation, and accentuated pain on use.  However, on examination in July 2016 there was no evidence pain accentuated on use, characteristic callouses, swelling, marked deformity, marked inward displacement and severe spasm of the Achilles tendon, or degenerative or traumatic arthritis.  Muscle strength was normal and there was no muscle atrophy or trophic changes.  Deep tendon reflexes were normal.  There was decreased bilateral foot sensation.  There was also evidence of pain on weight bearing.  His gait was normal.  Thus, while there were some problems with the Veteran's feet due to pain, all lower extremity joints retained some mobility and could not be considered completely ankylosed.

Significantly, the medical evidence has consistently shown that the Veteran is able to ambulate with the assistance of arch support or a cane.  He is capable of limited walking, standing and driving.  Specifically, he is able to stand for 10 minutes and walk 50 feet before needing rest.  The examiner in 2010 noted that the effect of the Veteran's bilateral foot disorder on his activities of daily living ranged from mild to moderate.  Similarly the VA examiner in 2016 characterized the Veteran's bilateral foot disorder as mild to moderate in severity, which did not equate to loss of both feet.  The examiner also noted that his pes planus did not impair his balance or propulsion to such an extent as to prevent ambulation.  He did not have foot drop or complete paralysis of the external popliteal nerve.  The examiners have agreed that the evidence fails to show that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  

Again, the Board acknowledges significant problems affecting the feet due to the Veteran's service connected bilateral pes planus.  That said, the Veteran has no muscle atrophy of the muscles of the feet or callosities indicative of decreased, abnormal, or loss of functioning of the feet.  Moreover, as a prosthetic or amputated foot would not retain reflex, sensory, or circulatory functioning, as contemplated by the relevant laws and regulations, and the evidence demonstrates that the Veteran retains such functioning in the feet, the evidence of record shows that there is some measure of effective functioning of the bilateral feet and that he would not be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The Board finds by a clear preponderance of the evidence that loss of use of the feet is not demonstrated.  38 C.F.R. §§ 3.350, 4.63.  Therefore, the claim must be denied.


ORDER

Entitlement to a total disability rating based on individual unemployability due exclusively to the service-connected bilateral pes planus on an extraschedular basis is denied.

Entitlement to SMC due to loss of use of both feet is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


